DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 			Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on February 7, 2022 has been entered.

Response to Amendment 
3. 	This office action is in response to Applicant's amendment received on February 7, 2021. By the amendment, claims 1 and 3-24 have been amended and claims 3 and 18 have been canceled. Claims 1 and 3-24 remain pending.
	The 35 U.S.C. 101 rejection of claims 1 and 3-24 in the previous office action is maintained below.	

						
					Response to Arguments 
 4. 	Applicant's arguments filed on February 7, 2022, with respect to 35 U.S.C. 101 and 103 have been fully considered and are moot in view of a new ground of rejection. The 35 U.S.C. 101 and 103 rejections of claims 1 and 3-24 is maintained below.

		 		Claim Rejections - 35 USC § 101
5.  	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.  	Claims 1 and 3-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, 1e., process, machine, manufacture, or composition of matter.
 	In this case, claims 1, 3-15 and 24 are directed to an apparatus comprising a processing circuitry or, which fall within the statutory category of machines; claims 16-20 are directed to a method, which falls within the statutory category of a process; claims are directed to a system, which fall within the statutory category of machines; claims 21-23 are directed to a system, which fall within the statutory category of machines.

 	In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).

In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 16, 21 and 24. Claim 1 recites the limitations of “receive a surface status; determine consumable product requirements for performing a job based on the surface status and consumable product parameters accessed in a consumable products ; and provide the consumable product requirements for output to a user, the consumable product requirements comprising types of consumable products for performing the job, at least one of consumable products indicated by the consumable product requirements being configured for installation on a rotary tool; determine a geographic location and provide location information indicating the geographic location ; and  determine the consumable .  
The examiner notes that the limitations, as drafted, are methods of fundamental economic practices for enabling client choices to determine consumable product requirements for performing a job, which fall within the certain methods of organizing human activity. The mere nominal recitation of a processor does not take the claim out of the methods of organizing human activity grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.
 	In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
 	Beyond the abstract idea, the claims recite the additional elements including “processing circuitry”, “database”, “an apparatus with a sensor” (Claims 1, 16 and 24); a “rotary tool”, a “motor”, a “user terminal communication interface” (Claim 21) are generic computer components. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions for data gathering, and displaying presentation. None of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
 significantly more than a patent upon the [ineligible concept’ itself.’”” /d. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 1328. Ct. 1289, 1294 (2012)).
 	The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B.
 	The claims recite the additional elements (Claims 1, 16 and 24); a “rotary tool”, a “motor”, a “user terminal communication interface” (Claim 21), are generic computer components. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, manipulating and transmitting data over a network, at best, the processor may perform the steps of presenting/displaying an interface, and accessing presentation of content through a browser, which are no more than displaying information and transmitting data over a communication network. The Specification describes these elements, for example, “The processing circuitry 18 may be configured to receive inputs (e.g., via the user interface 21 or the communications interface 22), perform actions based on the inputs, and generate outputs (e.g., control signals to mechanical controls 28, which may control operation of a motor of the rotary tool.  A quotation front end platform includes a user interface that permits a user to input information into the quotation front end platform. Additionally, the quotation front end 
 As further described below, the quotation front end platform includes include or be configured via a quotation front end module 215 to receive inputs associated with jobs to facilitate analysis of those inputs to generate consumable product requirements and consumable product quotations for jobs.” [Paragraphs 0041 and 0049]. However, using a generic computer (e.g., smartphone, tablet) for displaying information and transmitting data over a communication network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (I) (Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Eric Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)).
The dependent claims 3-7, 15-21 and 23-23 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  

	Claim 3 further limits the abstract by reciting determine the consumable product requirements based on a labor cost associated with a geographic location of a user that is based on the location information (a more detailed abstract idea remains an abstract idea).  
 	Claim 4 further limits the abstract by reciting determine the consumable product requirements based on at least one labor cost threshold occupancy (a more detailed abstract idea remains an abstract idea).  
 	Claim 5 further limits the abstract by reciting wherein the processing circuitry is further configured to determine consumable product requirements based on surface finishing type (a more detailed abstract idea remains an abstract idea).    
 	Claim 6 further limits the abstract by reciting determine a time to complete the job based on the determined consumable product requirements, and an associated labor cost based on the time to complete the job (a more detailed abstract idea remains an abstract idea).  
 	Claim 7 further limits the abstract by reciting receive a rotary tool identifier and determine the consumable product requirements based on the rotary tool identifier (a more detailed abstract idea remains an abstract idea).  
 	Claim 8 further limits the abstract by reciting the rotary tool comprises a rotary surfacing machine, a wire saw, a core drill stand, a power cutter, or a floor saw (a more detailed abstract idea remains an abstract idea).  

 	Claim 9 further limits the abstract by reciting provide a sequence in which consumable products within the consumable product requirements are to be applied for the job (a more detailed abstract idea remains an abstract idea).  
   	Claim 10 further limits the abstract by reciting send the consumable product quotation to a consumable product e-commerce platform to perform a purchasing transaction to purchase the consumable products indicated in the consumable product requirements for the job (a more detailed abstract idea remains an abstract idea).   
 	Claim 11 further limits the abstract by reciting determine operational settings for the rotary tool based on the consumable product requirements; and transmit the operational settings to the rotary tool for use in performing the job (a more detailed abstract idea remains an abstract idea).  
 	Claim 12 further limits the abstract by reciting receive a job site measurement and determine the consumable product 3Application No.: 16/842,582 requirements based on the job site measurement, the consumable product requirements including quantities of consumable products for the job (a more detailed abstract idea remains an abstract idea).  
 	Claim 13 further limits the abstract by reciting receive data indicative of a surface material for the job and a job measurement in the form of a hole diameter; and wherein being configured to provide the consumable product requirements includes being configured to provide the consumable product requirements, the consumable product requirements comprising one or more drill bits for completing the job based on the 
 	Claim 14 further limits the abstract by reciting receive data indicative of a surface material for the job and a job measurement in the form of a slot length; and wherein being configured to provide the consumable product requirements includes being configured to provide the consumable product requirements, the consumable product requirements comprising one or more cutting discs for completing the job based on the surface material and the job measurement (a more detailed abstract idea remains an abstract idea).  
 	Claim 15 further limits the abstract by reciting receive data indicative of a surface material for the job and a job measurement in the form of an surfacing area; and wherein being configured to provide the consumable product requirements includes being configured to provide the consumable product requirements, the consumable product requirements comprising one or more grinding segments or grinding pads for completing the job based on the surface material and the job measurement (a more detailed abstract idea remains an abstract idea)..
	Claim 17 further limits the abstract by reciting determining the consumable product requirements includes determining the consumable product requirements based on at least one labor cost threshold (a more detailed abstract idea remains an abstract idea).  
 	Claim 18 further limits the abstract by reciting determining a time to complete the job based on the determined consumable product requirements and an associated labor 
 	Claim 19 further limits the abstract by reciting providing a sequence in which consumable products within the consumable product requirements are to be applied for the job (a more detailed abstract idea remains an abstract idea).  
 	Claim 20 further limits the abstract by reciting sending the consumable product requirements to a consumable product e-commerce platform for a purchasing transaction (a more detailed abstract idea remains an abstract idea).
	Claim 22 further limits the abstract by reciting the surface status is based on a plurality of characteristics of the floor surface further comprising surface hardness, surface roughness, and surface age; and wherein the operational settings include at least one of forward speed, planetary rotation speed, satellite rotation speed, weight, or water output rate (a more detailed abstract idea remains an abstract idea).  
 	Claim 23 further limits the abstract by reciting the rotary tool comprises display the operational settings to a user of the rotary tool (a more detailed abstract idea remains an abstract idea).
The identified recitation of the dependents claims falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations). Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform 
	For the foregoing reasons, claims 1 and 3-24 cover subject matter that is judicially-excepted from patent eligibility under § 101.

Allowable Subject Matter
7. 	Claims 1, 3-24 would be allowable if overcome the 35 USC 101 rejection. 
 					
8. 	The following is a statement of reasons for the indication of allowable subject matter:  
	Prior art of record fail to teach or suggest wherein the apparatus further comprises a location sensor configured to determine a geographic location of the apparatus and provide location information indicating the geographic location of the apparatus, and wherein the processing circuitry is further configured to determine the consumable product requirements based on the geographic location of a user as indicated by the location information from the location sensor as recited in independent claim 1.
 	Prior art of record fail to teach or suggest determining, by processing circuitry, consumable product requirements for performing a job based on the surface status, the geographic location of a user as indicated by location information from a location sensor, and consumable product parameters accessed in a consumable products 
Prior art of record fail to teach or suggest:   transmit information relating to the consumable product requirements the from 
the user terminal communications interface to the rotary tool communication interface for use by the rotary tool during performance of the surfacing job; wherein the rotary tool is configured to drive the at least one rotary element in accordance with the-operational settings determined based on the consumable product requirements, the operational settings including a rotational speed for operating the rotary tool for the surfacing job as recited in independent claim 21.
	Prior art of record fail to teach or suggest transmit information relating to the consumable product requirements the operational settings from the user terminal communications interface to the rotary tool communication interface for use by the rotary tool during performance of the surfacing job; wherein the rotary tool is configured to drive the at least one rotary element in accordance with the-operational settings determined based on the consumable product requirements provided by the user terminal, the operational settings including a rotational speed for operating the rotary tool for the surfacing job as recited in independent claim 24.

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623